                           Case 5:19-cv-00903-G Document 41-1 Filed 04/20/20 Page 1 of 1
  AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                            UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                     Western District of Oklahoma
PATRICK ROTH,                                                                               )
           Plaintiff,                                                                       )
v.                                                                                          )           Civil Action No. CIV-19-903-G
                                                                                            )
JOHN RICKETTS (badge #1126) and OKLAHOMA                                                    )
CITY, a political subdivision of the State of Oklahoma,                                     )
                Defendants                                                                  )
                                                                                            )
                                                                                            )

                           SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                             OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
To:       Beaver County Memorial Hospital
          Attn: Medical Records
          212 E 8th St
          Beaver, OK 73932
          Fax# 580-625-4212

       Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the
  following documents, electronically stored information, or objects, and to permit inspection, copying, testing, or
  sampling of the material:
  Any and all medical and/or mental health care records in your possession concerning, Patrick Roth, D.O.B.              ,
  SSN XXX-XX-           including admission records, emergency room records, doctor’s notes, progress notes, nurses’ notes,
  narrative reports, psychiatric/psychological records, all correspondence, copies of any materials sent to you by other
  physicians, hospitals or attorneys, and all laboratory data for the period of September 1, 2016 to present.

      Place: Collins, Zorn & Wagner                                                                    Date and Time:
             429 N.E. 50th Street, 2nd Floor                                                           May 11, 2020 at 5:00 p.m.
             Oklahoma City, OK 73105

       ❒ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
  Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
  respond to this subpoena and the potential consequences of not doing so.

  Date: April 27, 2020
                                       CLERK OF COURT                                              OR                  s/Ambre C. Gooch
                                                Signature of Clerk or Deputy Clerk                                              Attorney’s signature


  The name, address, e-mail address, and telephone number of the attorney representing Defendants, who issues or requests
  this subpoena, is:
         Ambre C. Gooch, OBA No. 16586, COLLINS, ZORN & WAGNER, P.C.
         429 NE 50TH Street, 2nd Floor, Oklahoma City, OK 73105
         (405) 524-2070, Fax: (405) 524-2078, acg@czwlaw.com
                                          Notice to the person who issues or requests this subpoena
  A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
